Case: 21-51106     Document: 00516423513         Page: 1     Date Filed: 08/08/2022




               United States Court of Appeals
                  for the Fifth Circuit                              United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 21-51106                           August 8, 2022
                            consolidated with
                                                                       Lyle W. Cayce
                                No. 21-51132                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Manuel Almejo-Gradilla,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-741-1
                            USDC No. 4:21-CR-538-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Victor Manuel Almejo-Gradilla pleaded guilty to illegal reentry in
   violation of 8 U.S.C. § 1326, and the district court sentenced him to twenty-
   four months of imprisonment and three years of supervised release. Almejo-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51106         Document: 00516423513               Page: 2      Date Filed: 08/08/2022




                                          No. 21-51106
                                        c/w No. 21-51132


   Gradilla’s sole challenge on appeal argues the district court plainly erred by
   imposing a condition of supervised release that impermissibly delegates
   judicial authority. 1 Critically, however, the United States has filed an
   unopposed motion for summary affirmance that suggests this argument is
   foreclosed by United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir. 2022).
           The United States is correct. Mejia-Banegas rejected the exact
   argument urged by Almejo-Gradilla. Id. at 451–52. In no uncertain terms, we
   stated that “[t]he risk-notification condition does not impermissibly delegate
   the court’s judicial authority to the probation officer.” Id. at 452. Our holding
   in Mejia-Banegas thus carries equal force here: “the district court did not err,
   much less plainly so, by imposing the risk-notification condition.” Id.
           Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the United States’ motion
   for summary affirmance is GRANTED, the United States’ alternative
   motion for an extension of time to file a brief is DENIED, and the district
   court’s judgments 2 are AFFIRMED.




           1
            Specifically, the challenged condition (also known as “Standard Condition 12”)
   allows the probation officer to determine whether Almejo-Gradilla poses a risk to another
   person and, if so, require notification to that person. See generally U.S. Sent’g
   Guidelines Manual § 5D1.3(c)(12).
           2
             The consolidated appeal is from an order revoking another term of supervised
   release and imposing concurrent terms of imprisonment. But Almejo-Gradilla has not
   briefed (and therefore abandoned) any challenge to this judgment. See, e.g., Yohey v. Collins,
   985 F.2d 222, 224–25 (5th Cir. 1993); see also, e.g., Clarkson v. Vannoy, No. 16-31098, 2017
   WL 6947729, at *1 (5th Cir. Aug. 2, 2017). No discussion of this issue is therefore merited.




                                                 2